Name: Commission Regulation (EEC) No 348/87 of 4 February 1987 amending Regulation (EEC) No 2040/86 laying down detailed rules for the application of the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  agricultural activity;  plant product
 Date Published: nan

 5. 2. 87 Official Journal of the European Communities No L 34/33 COMMISSION REGULATION (EEC) No 348/87 of 4 February 1987 amending Regulation (EEC) No 2040/86 laying down detailed rules for the appli ­ cation of the co-responsibility levy in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 4 (7) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2040/86 (3), as last amended by Regulation (EEC) No 3534/86 (4), provides that the co-responsibility levy is to be paid to the competent body in respect of processing operations carried out in one month ; whereas this interval may entail difficulties of an administrative nature for operators who process small quantities of cereals ; whereas this provision should be relaxed ; Whereas Article 6 of Regulation (EEC) No 2040/86 provides that operators are to keep accounts indicating, inter alia, the quantities of cereals processed and the date of processing ; whereas this provision, which imposes an obligation to keep daily accounts, may be considered too restrictive for certain operators ; whereas provision should be made for operators to be allowed to keep monthly accounts ; whereas, however, the measures to be taken in the event of a change in the agricultural conversion rate in the course of the month during which the processing operations were carried out should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2040/86 is hereby amended as follows : 1 . The following subparagraph is added to Article 2 ( 1 ) : 'However, those operators who normally process a quantity of cereals of less than 100 tonnes in the course of a marketing year may, at their request, be authorized to pay the levy by the end of July of the following marketing year at the latest.' 2. The following is added to Article 6 (d) : 'However, operators may be authorized to enter the quantities processed in a given month in the accounts at the end of that month ; in this event, should there be an alteration of the agricultural conversion rate during the month in question, the amount of the levy to be paid shall be the higher amount.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24 . 5 . 1986, p. 29. 0 OJ No L 173, 1 . 7 . 1986, p. 65. (4) OJ No L 326, 21 . 11 . 1986, p . 16.